Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 2, 2017, is by and among (a) SILVER SPRING NETWORKS, INC., a Delaware
corporation (the “Borrower”), (b) each of the lenders listed on the signature
pages hereto, and (c) SILICON VALLEY BANK (“SVB”), as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), and as Swingline
Lender and Issuing Lender.

W I T N E S S E T H:

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
December 18, 2015, as amended by that certain First Amendment to Credit
Agreement, dated as of June 3, 2016 (as amended, amended and restated,
supplemented, restructured or otherwise modified, renewed or replaced from time
to time, the “Credit Agreement”), by and among, among others, (i) the Borrower,
(ii) the banks and other financial institutions or entities from time to time
party thereto (each a “Lender” and, collectively, the “Lenders”), and (iii) the
Administrative Agent; and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain terms and conditions of the Credit Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.    Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Credit Agreement.

2.    Amendments to Section 1.1 of the Credit Agreement.

(a)    The definition of “Revolving Termination Date” is hereby amended and
restated as follows:

“Revolving Termination Date”: June 18, 2018.

3.    Conditions Precedent to Effectiveness. This Amendment shall not be
effective until each of the following conditions precedent have been fulfilled
to the satisfaction of the Administrative Agent:

(a)    This Amendment shall have been duly executed and delivered by the
respective parties hereto. The Administrative Agent shall have received a fully
executed copy hereof.

(b)    All necessary consents and approvals to this Amendment shall have been
obtained.

(c)    After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.

(d)    The Administrative Agent shall have received in immediately available
funds (i) an amendment fee, for the pro rata account of each Lender (including
SVB), in an aggregate amount equal to $93,750.00, and (ii) an administration
fee, for the account of the Administrative Agent, in an amount equal to 60% of
the Administration Fee (as defined in the Fee Letter), in each case, which shall
be deemed fully earned as of the date hereof and shall not be refundable under
any circumstances or subjected to reduction by way of setoff or counterclaim.



--------------------------------------------------------------------------------

(e)    The Administrative Agent shall have received the fees, costs and expenses
required to be paid pursuant to Section 8 of this Amendment.

4.    Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

(a)    This Amendment is, and each other Loan Document to which it is or will be
a party, when executed and delivered by each Loan Party that is a party thereto,
will be the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally and general equitable principals (whether enforcement is sought
by proceedings in equity or at law).

(b)    The representations and warranties set forth in this Amendment, Section 4
of the Credit Agreement, as amended by this Amendment and after giving effect
hereto, and the other Loan Documents to which it is a party are (i) to the
extent qualified by materiality, true and correct in all respects and (ii) to
the extent not qualified by materiality, true and correct in all material
respects, in each case, on and as of the date hereof, as though made on such
date (except to the extent (i) that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date, and (ii) that such representations and warranties relate to ongoing patent
infringement suits, for which the Borrower provides updated information in the
Borrower’s most recent quarterly or annual report, as applicable, filed with the
Securities and Exchange Commission).

(c)    The execution and delivery by each Loan Party of this Amendment and the
performance by each Loan Party of its obligations under the Credit Agreement and
the other Loan Documents, as amended by this Amendment, (i) have been duly
authorized by all necessary organizational action on the part of such Loan Party
and (ii) will not (A) violate any provisions of the certificate of incorporation
or formation or organization or by-laws or limited liability company agreement
or limited partnership agreement of such Loan Party or (B) constitute a
violation by such Loan Party of any applicable material Requirement of Law.

Each Loan Party acknowledges that the Administrative Agent, the Issuing Lender
and the Lenders have acted in good faith and have conducted in a commercially
reasonable manner its relationships with each Loan Party in connection with this
Amendment and in connection with the other Loan Documents. Each Loan Party
understands and acknowledges that the Administrative Agent, the Issuing Lender
and the Lenders are entering into this Amendment in reliance upon, and in
partial consideration for, the above representations, warranties, and
acknowledgements, and agrees that such reliance is reasonable and appropriate.

5.    Payment of Costs and Expenses. The Borrower shall pay to the
Administrative Agent all reasonable costs and out-of-pocket expenses of every
kind in connection with the preparation, negotiation, execution and delivery of
this Amendment and any documents and instruments relating hereto or thereto
(which costs include, without limitation, the reasonable and documented fees and
expenses of any attorneys retained by the Administrative Agent).

6.    Choice of Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Each party hereto submits to
the exclusive jurisdiction of the State and Federal courts in the Southern
District of the State of New York; provided, however, that nothing in the Credit
Agreement as amended

 

2



--------------------------------------------------------------------------------

by this Amendment shall be deemed to operate to preclude the Administrative
Agent or any Lender from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of the
Administrative Agent or such Lender. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AMENDMENT, THE OTHER LOAN DOCUMENTS OR
ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL
OTHER CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO THIS AMENDMENT. EACH PARTY HERETO FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

7.    Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or by
e-mail transmission of an Adobe file format document (also known as a PDF file)
shall be equally as effective as delivery of an original executed counterpart of
this Amendment. Any party delivering an executed counterpart of this Amendment
by telefacsimile or by e-mail transmission of an Adobe file format document
(also known as a PDF file) also shall deliver an original executed counterpart
of this Amendment but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment.

8.    Effect on Loan Documents.

(a)    The amendments set forth herein shall be limited precisely as written and
shall not be deemed: (i) to be a forbearance, waiver, or modification of any
other term or condition of the Credit Agreement or of any Loan Documents or to
prejudice any right or remedy which the Administrative Agent or any Lender may
now have or may have in the future under or in connection with the Loan
Documents; (ii) to be a consent to any future consent or modification,
forbearance, or waiver to the Credit Agreement or any other Loan Document, or to
any waiver of any of the provisions thereof; or (iii) to limit or impair the
Administrative Agent’s or any Lender’s right to demand strict performance of all
terms and covenants as of any date. Each Loan Party hereby ratifies and
reaffirms its obligations under the Credit Agreement and the other Loan
Documents to which it is a party and agrees that none of the amendments or
modifications to the Credit Agreement set forth in this Amendment shall impair
such Loan Party’s obligations under the Loan Documents or the Administrative
Agent’s or any Lender’s rights under the Loan Documents. Each Loan Party hereby
further ratifies and reaffirms the validity and enforceability of all of the
Liens heretofore granted, pursuant to and in connection with the Guarantee and
Collateral Agreement or any other Loan Document to the Administrative Agent on
behalf and for the benefit of the Secured Parties, as collateral security for
the obligations under the Loan Documents, in accordance with their respective
terms, and acknowledges that all of such Liens, and all collateral heretofore
pledged as security for such obligations, continues to be and remain collateral
for such obligations from and after the date hereof. Each Loan Party
acknowledges and agrees that the Credit Agreement and each other Loan Document
is still in full force and effect and acknowledges as of the date hereof that
such Loan Party has no defenses to enforcement of the Loan Documents. Each Loan
Party waives any and all defenses to enforcement of the Credit Agreement as
amended hereby and each other Loan Documents as amended hereby that might
otherwise be available as a result of this Amendment. To the extent any terms or
provisions of this Amendment conflict with those of the Credit Agreement or
other Loan Documents, the terms and provisions of this Amendment shall control.

 

3



--------------------------------------------------------------------------------

(b)    To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

(c)    This Amendment is a Loan Document.

9.    Entire Agreement. This Amendment constitutes the entire agreement between
the Loan Parties and the Lenders pertaining to the subject matter contained
herein and supersedes all prior agreements, understandings, offers and
negotiations, oral or written, with respect hereto and no extrinsic evidence
whatsoever may be introduced in any judicial or arbitration proceeding, if any,
involving this Amendment. All of the terms and provisions of this Amendment are
hereby incorporated by reference into the Credit Agreement, as applicable, as if
such terms and provisions were set forth in full therein, as applicable. All
references in the Credit Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import shall mean the Credit Agreement, as
applicable, as amended hereby.

10.    Severability. The provisions of this Amendment are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in this Amendment in any jurisdiction.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER:

SILVER SPRING NETWORKS, INC.,

as the Borrower

By:  

/s/ Catriona Fallon

Name:  

Catriona Fallon

Title:  

CFO

 

 

 

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER:

SILVER SPRING NETWORKS, INC.,

as the Borrower

By:  

/s/ James L. Callahan

Name:  

James L. Callahan

Title:  

Treasurer

 

 

 

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

SILICON VALLEY BANK,

as Administrative Agent, as a Lender, as Issuing Lender and as Swingline Lender

By:  

/s/ Mona M. Maitra

Name:  

Mona Maitra

Title:  

Vice President

 

 

 

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ William Turner

Name:  

William Turner

Title:  

Global Relationship Manager

 

 

 

Second Amendment to Credit Agreement